--------------------------------------------------------------------------------

Exhibit 10.2

SHARE PURCHASE AGREEMENT

THIS AGREEMENT made as of the 11th day of August 2010.

BETWEEN:
Mark Hague
of Langley, British Columbia
(hereinafter called the “Purchaser”)

OF THE FIRST PART

-and-
Jinhao Motor Company
of the State of Nevada
(hereinafter called the “Vendor”)

OF THE SECOND PART

THIS AGREEMENT WITNESSETH that in consideration of the covenants, agreements,
warranties and payments herein set forth and provided for, the parties hereto
respectively covenant and agree as follows:

SECTION 1
Interpretation

1.1 Definitions       In this Agreement, unless there is something in the
subject matter or context inconsistent therewith:  

(a) “Agreement” means this Agreement to, inter alia, purchase and sell 100% of
the issued and outstanding capital stock of EG Gold Mines, Inc. a British
Columbia corporation, that is the operating subsidiary of the Vendor
(hereinafter called the “Corporation”);

 

(b) “Closing Date” means the time and date that is the moment in time
immediately prior to when the closing of the Share Purchase Agreement will occur
within twenty (20) business days following the date on which all of the closing
conditions have been satisfied or waived (the “Closing Date”), subject to
extension by mutual agreement of the Vendor and the Purchaser, or on such other
date as the parties mutually agree.

 

(c) “Common Shares” means all the issued and outstanding shares without par
value in the capital of the Corporation;

   

(d) “Purchased Shares” means all the issued and outstanding Common Shares of the
Corporation, which is represented by the Vendor to be 100 shares;

 

(e) “Time of Closing” means the time on the Closing Date when the closing of the
purchase and sale herein provided for shall be completed.

  1.3

Extended Meaning

 

In this Agreement, words importing the singular number include the plural and
vice-versa and words importing the masculine gender include the feminine and
neuter genders.


--------------------------------------------------------------------------------

Exhibit 10.2

1.4 Entire Agreement    

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof, except as specifically set forth herein. No supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the party to be bound thereby.

SECTION 2

Representations, Warranties and Covenants of the Vendor

2.1 Representations, Warranties and Covenants  

 

To induce the Purchaser to enter into this Agreement, the Vendor represents,
warrants and covenants to and in favor of the Purchaser now and as at the
Closing Date as provided in this Section 2 in respect of the Corporation.

 

 

2.2

Purchased Shares

 

 

The Vendor beneficially owns the Purchased Shares and at the Time of Closing
such shares shall be free of all mortgages, charges, liens and other
encumbrances (“Liens”) and no person, firm or corporation has or shall have any
agreement or option or right capable of becoming an agreement for the purchase
from the Vendor of any of the Purchased Shares except as provided herein, and
the Vendor is and will be entitled to sell and assign the Purchased Shares as
provided in this Agreement.

 

 

2.3

Canadian Non-Residence

 

 

The Vendor is a non-resident of Canada for the purpose of Part 1 of the Income
Tax Act (Canada) as amended.

 

 

2.4

Representations and Warranties True on Closing Date

 

 

All representations and warranties contained in this Section 2 shall be true on
and as of the Closing Date with the same effect as if made on and as of such
date except due to changes in circumstances between the date hereof and the Time
of Closing of which the Vendor shall have advised the Purchaser in writing at or
before the Time of Closing.

 

 

2.5

Representations, Warranties and Covenants Surviving Closing Date

 

 

The representations, warranties and covenants of the Vendor contained in this
Section 2 shall survive the Closing Date.


--------------------------------------------------------------------------------

Exhibit 10.2

SECTION 3

Purchaser’s Representations, Warranties and Covenants

3.1 Representations, Warranties and Covenants  

 

To induce the Purchaser to enter into this Agreement, the Purchaser represents,
warrants and covenants to and in favor of the Purchaser now and as at the
Closing Date as provided in this Section 3.

 

 

3.2

Execution and Delivery of Agreement; Enforceability

 

 

The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated hereby (a) do not constitute a
breach or a default under the terms of any agreement, license or other
instrument or document to which the Purchaser is a party or by which he is
bound, (b) will not violate any judgment, decree, order, writ, law, rule,
statute, or regulation applicable to Purchaser or his properties and (c) will
not result in the creation of any Lien on or with respect to the Purchaser
Shares. This Agreement has been duly and validly authorized by all necessary
action of the Purchaser and is legally binding upon the Purchaser in accordance
with its terms.

 

 

3.3

Documents and Information

 

 

Until immediately after the Time of Closing, all documents and information
received by the Purchaser from the Vendor and the Corporation, and their
respective auditors and solicitors, shall be treated by the Purchaser as
confidential information and will not be disclosed to others by the Purchaser,
except to its solicitors, auditors and bankers or as required by applicable law.

 

 

3.4

Consents and Approvals.

 

 

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and the performance by Purchaser of this
Agreement, in accordance with its terms and conditions will not require the
approval or consent of any governmental or regulatory body or the approval or
consent of any other person or entity.

 

 

3.5

Title

 

 

Purchaser has good and valid title to the Purchaser Shares (defined below), free
and clear of all Liens. At the Closing, Purchaser will transfer legal and
beneficial, good and valid title to each of the Purchaser Shares, free and clear
of all Liens. Purchaser is not currently bound by any contract, agreement,
arrangement, commitment or understanding (written or oral) with, and has not
granted any option or right currently in effect or which would arise after the
date hereof to, any person or entity other than Vendor with respect to the
acquisition of any of the Purchaser Shares

 

 

3.6

Further Representation and Warranty by Purchaser

 

 

Purchaser was officer and director of the Corporation from January 19, 2005
until September 10, 2008 and on that basis acknowledges that he has evaluated
the business operations and prospects of the Corporation without reliance on
Vendor. Purchaser hereby waives the opportunity to review the Corporation’s
books and records or any other information that may otherwise assist him in
evaluating the within transaction and


--------------------------------------------------------------------------------

Exhibit 10.2

he is not relying upon Vendor or any other person for (i) knowledge or
information about any other matters relating to the operation of the business
conducted by the Corporation, (ii) any representations or warranties of Vendor
(other than those specifically set forth in this Agreement), (iii) the future
prospects of the Corporation or (iv) the value of the Purchased Shares being
conveyed by Vendor.

 

 

3.7

Representations and Warranties True on Closing Date

 

 

All representations and warranties contained in this Section 3 shall be true on
and as of the Closing Date with the same effect as if made on and as of such
date except due to changes in circumstances between the date hereof and the Time
of Closing of which the Purchaser shall have advised the Vendor in writing at or
before the Time of Closing.

 

 

3.8

Representations, Warranties and Covenants Surviving Closing Date

 

 

The representations, warranties and covenants of the Purchaser contained in this
Section 3 shall survive the Closing Date.

 

 

3.9

Purchase for Investment.

 

 

Purchaser is financially able to bear the economic risks of acquiring the
Purchased Shares and the other transactions contemplated hereby, and has no need
for liquidity in this investment. Purchaser has such knowledge and experience in
financial and business matters in general, and with respect to businesses of a
nature similar to the business of the Corporation, so as to be capable of
evaluating the merits and risks of, and making an informed business decision
with regard to, the acquisition of the Purchased Shares.

 

 

Purchaser is acquiring the Purchased Shares solely for his own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Purchaser has (i) received all the information
he has deemed necessary to make an informed investment decision with respect to
the acquisition of the Purchased Shares; (ii) had an opportunity to make such
investigation as he has desired pertaining to the Corporation and the
acquisition of an interest therein, and to verify the information which is, and
has been, made available to him; and (iii) had the opportunity to ask questions
of Vendor concerning the Corporation. Purchaser acknowledges that Purchaser is a
current director and officer of Vendor, and a current director and officer of
the Corporation, and, as such, has actual knowledge of the business, operations
and financial affairs of the Corporation. Purchaser has received no public
solicitation or advertisement with respect to the offer or sale of the Shares.
Buyer realizes that the Purchased Shares are ”restricted securities” as that
term is defined in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act, the resale of the Shares is restricted by
federal and state securities laws and, accordingly, the Purchased Shares must be
held indefinitely unless their resale is subsequently registered under the
Securities Act or an exemption from such registration is available for their
resale. Purchaser understands that any resale of the Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for the Corporation
at the time, create an exemption or otherwise do not require registration under
the Securities Act (or applicable state securities laws). Purchaser acknowledges
and consents that certificates now or hereafter issued for the Purchased Shares
will bear a legend substantially as follows:


--------------------------------------------------------------------------------

Exhibit 10.2

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR QUALIFIED UNDER ANY
APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER).

 

 

AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF THESE SECURITIES SHALL BE
FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE AVAILABILITY OF
EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH OTHER EVIDENCE
AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT VIOLATE THE
SECURITIES LAWS.

 

 

Purchaser understands that the Purchased Shares are being sold to him pursuant
to the exemption from registration contained in Section 4(1) of the Securities
Act and that the Vendor is relying upon the representations made herein as one
of the bases for claiming the Section 4(1) exemption.

 

 

3.10

Liabilities.

 

 

Following the Closing, Vendor will have no liability for any debts, liabilities
or obligations of the Corporation or its business or activities, and there are
no outstanding guaranties, performance or payment bonds, letters of credit or
other contingent contractual obligations that have been undertaken by Vendor
directly or indirectly in relation to the Corporation or its business and that
may survive the Closing.

SECTION 4

Purchase of Shares

4.1 Purchase Price for Purchased Shares    

Based upon the representations, warranties, undertakings and covenants set forth
in Sections 2 and 3, the Purchaser shall purchase and the Vendor shall sell to
the Purchaser the Purchased Shares for an aggregate purchase price of 2,479,523
Common Shares of Georgia International Mining Corp. (the “Purchaser Shares”)
plus the forgiveness of shareholders loans due to the Purchaser from the Vendor
in the amount of $152,193 and other good and valuable consideration representing
the Corporation’s fair market value.

 

 

4.2

Delivery of Shares

 

 

Subject to the fulfillment of all the terms and conditions hereof (unless waived
as herein provided), at the Time of Closing, (a) the Vendor shall deliver to the
Purchaser a certificate or certificates representing all the Purchased Shares,
duly endorsed in blank for transfer, and/or will cause the transfer of such
shares to be


--------------------------------------------------------------------------------

Exhibit 10.2

duly and regularly recorded on the books of the Corporation in the name of the
Purchaser and/or cause a new certificate issued in the Purchaser’s name to be
delivered at the time of Closing or earlier and (b) the Purchaser shall deliver
to the Vendor a certificate or certificates representing all the Purchaser
Shares, duly endorsed in blank for transfer. All share certificates representing
the Purchased Shares shall be fully transferable on the books of the Corporation
and endorsed in blank for transfer in a manner satisfactory to counsel for the
Purchaser, subject to applicable law.

SECTION 5

Indemnification

5.1 Indemnity by Vendor.    

Vendor agrees to indemnify and hold harmless the Purchaser and his affiliates
(collectively, the “Purchaser Indemnified Parties”), from and against, and to
reimburse the Purchaser Indemnified Parties with respect to, any and all loss,
damage, liability, claims, cost and expense, including reasonable attorneys’ and
accountants’ fees, (each, a “Loss”, or collectively, “Losses”) incurred by the
Purchaser Indemnified Parties by reason of or arising out of or in connection
with (i) the breach of any representation or warranty contained in Section 2
hereof or (ii) the failure of the Vendor to perform any agreement required by
this Agreement to be performed by it. The Purchaser agrees to give prompt
written notice to Vendor of the allegation by any third party of the existence
of any liability, obligation, contract, other commitment or state of facts
referred to in this Section 5.1. Vendor shall be entitled to control the
contest, defense, settlement or compromise of any such claim (including
engagement of counsel in connection therewith), at its own cost and expense,
including the cost and expense of reasonable attorneys’ fees in connection with
such contest, defense, settlement or compromise, and the Purchaser shall have
the right to participate in the contest, defense, settlement or compromise of
any such claim at its own cost and expense, including the cost and expense of
attorneys’ fees in connection with such participation. Notwithstanding the
foregoing, Vendor shall not settle or compromise any such claim without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld, provided, that such consent shall not be required in the event that
the settlement or compromise includes an unconditional and complete release of
the Purchaser Indemnified Parties and does not provide for any ongoing
obligations of the Purchaser.

 

 

5.2

Indemnity by the Purchaser.

 

 

Purchaser covenants and agrees to indemnify, defend, protect and hold harmless
Vendor, and its officers, directors, employees, stockholders, agents,
representatives and affiliates (collectively, together with Vendor, the “Vendor
Indemnified Parties”) at all times from and after the date of this Agreement
from and against all losses, liabilities, damages, claims, actions, suits,
proceedings, demands, assessments, adjustments, costs and expenses (including
specifically, but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim and regardless of
any negligence of any Vendor Indemnified Party (collectively, “Losses”) incurred
by any Vendor Indemnified Party as a result of or arising from (i) any breach of
the representations and warranties of Purchaser set forth herein or in
certificates delivered in connection herewith, (ii) any breach or nonfulfillment
of any covenant or agreement (including any other agreement of Purchaser to
indemnify Vendor set forth in this Agreement) on the part of Purchaser under
this Agreement, (iii) any debt, liability or obligation of the Corporation, (iv)
the conduct and operations of the business of the Corporation whether before or
after Closing, (v) claims asserted against the Corporation whether before


--------------------------------------------------------------------------------

Exhibit 10.2

or after Closing, or (vi) any federal or state income tax payable by Vendor and
attributable to the transaction contemplated by this Agreement.

 

 

Vendor agrees to give prompt written notice to the Purchaser of the allegation
by any third party of the existence of any liability, obligation, contract,
other commitment or state of facts referred to in this Section 5.2. The
Purchaser shall be entitled to control the contest, defense, settlement or
compromise of any such claim (including the engagement of counsel in connection
therewith), at his own cost and expense, including the cost and expense of
reasonable attorneys’ fees in connection with such contest, defense, settlement
or compromise, and Vendor shall have the right to participate in the contest,
defense, settlement or compromise of any such claim at its own cost and expense,
including the cost and expense of reasonable attorneys’ fees in connection with
such participation. Notwithstanding the foregoing, the Purchaser shall not
settle or compromise any such claim without the prior written consent of Vendor,
which consent shall not be unreasonably withheld, provided, that such consent
shall not be required in the event that the settlement or compromise includes an
unconditional and complete release of the Vendor Indemnified Parties and does
not provide for any ongoing obligations of Vendor.

 

 

5.3

Purchaser’s Knowledge.

 

 

The Purchaser hereby agrees that to the extent any representation or warranty of
Vendor made herein is, to the actual knowledge of Purchaser prior to the
Closing, untrue or incorrect, (i) the Purchaser shall have no rights thereunder
by reason of such untruth or inaccuracy and (ii) any such representation or
warranty by Vendor shall be deemed to be amended to the extent necessary to
render it consistent with such knowledge of the Purchaser.

SECTION 6

General

6.1

Governing Law

 

 

This Agreement shall be construed in accordance with the laws of the State of
Nevada and each of the parties agrees that all actions shall be commenced and
defended in the State of Nevada, without reference to the choice of law
principles thereof. Each party hereby irrevocably submits to the jurisdiction of
the courts of the State of Nevada, sitting in Nevada County, and the courts of
the United States. Each party irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court,
any claim that any such suit, action or proceeding brought in such a court has
been brought in an inconvenient forum and the right to object, with respect to
any such suit, action or proceeding brought in any such court, that such court
does not have jurisdiction over such party. In any such suit, action or
proceeding, each party waives, to the fullest extent it may effectively do so,
personal service of any summons, complaint or other process and agrees that the
service thereof may be made by certified or registered mail, addressed to such
party at its address set forth in Section 6.3. Each party agrees that a final
non-appealable judgment in any such suit, action or proceeding brought in such a
court shall be conclusive and binding.

 

 

6.2

Counterparts

 

 

The Agreement may be executed in several counterparts bearing original or
facsimile signatures, each of


--------------------------------------------------------------------------------

Exhibit 10.2

which so executed shall be deemed to be an original, and such counterparts
together shall constitute one and the same instrument and notwithstanding their
date of execution shall be deemed to bear date as of the date above written.

 

 

6.3

Notices

 

 

Any notice of other instrument required or permitted to be given under the
provisions of this Agreement shall be in writing and may be given via certified
mail, return receipt requested, postage prepaid or via prepaid overnight
courier, or personally delivering the same addressed in the case of the Vendor
to:

Jinhao Motor Company
Macdonald Tuskey, Corporate and Securities Lawyers
1210 - 777 Hornby Street
Vancouver BC V6Z 1S4

and in the case of the Purchaser, to:

Mark Hague
299 – 1917 West 4th Ave.
Vancouver, BC
V6J 1M7

Such notices, demands, claims and other communications shall be deemed given
when actually received or (a) in the case of delivery by overnight courier with
guaranteed next day delivery, the next day or the day designated for delivery,
(b) in the case of certified mail, five days after deposit in the mail or (c) in
the case of personal delivery, when actually delivered.

 

 

6.4.

Successors and Assigns.

 

 

This Agreement shall inure to the benefit of and be binding upon the respective
parties hereto and their respective heirs, executors, administrators, successors
and/or assigns, as the case may be.

 

 

6.5

Further Assurances.

 

 

From and after the Time of Closing, each party shall, at any time and from time
to time, make, execute and deliver, or cause to be made, executed and delivered,
for no additional consideration but at the cost and expense of the requesting
party (excluding any internal costs incurred, such as having any of the
following reviewed by counsel) such assignments, deeds, drafts, checks, stock
certificates, returns, filings and other instruments, agreements, consents and
assurances and take or cause to be taken all such actions as the other party or
its counsel may reasonably request for the effectual consummation and
confirmation of this Agreement and the transactions contemplated hereby.

 

 

6.6

No Third Party Beneficiary.

 

 

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person or entity other than the parties
hereto and their respective successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.


--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF this Agreement has been executed by the parties.

  Jinhao Motor Company.           Per: /s/ Edmond Forister                     
Edmond Forister, Director, CEO                 ___________________ /s/ Mark
Hague (Witness)      Mark Hague, Purchaser


--------------------------------------------------------------------------------